    

‘Fill in this Infortnation to identify your case:

 

|
j Debtor 1 Susan E. Swoope
First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Nama

 

 

| United States Bankruptcy Court forthe: DISTRICT OF NEW JERSEY

Case number
(if known) [] Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a, Copy Ine &5, Total real estate, from Schedule A/B.....csccscesssccssseesseesssssesssueeessuseesseessuvecessnessviesnuesssuaesseesaneesss $ 206,875.00
1b. Copy line 62, Total personal property, from SChEdule AVB......c.cccecscsscsssrsrsesstveseseseescescsssssesssesessvessuseeeceeneecenvarsoaes $ 5,869.75
1c. Copy line 63, Total of all property on Schedule AJB... cs ceessesecescaesesesesssvssseaeaesessecnesseseneorevssaseermumnnntersease $ 272,744.75

Summarize Your Liabilities

 

2. Schedule D: Creditors Whe Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 596,423.00
3. Schedule E/F: Creditors Who Have Unsecured Cairns (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EVP... eseeeeeccesseen 5 ; 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F cee ceeee $ 3,979.32
Your total liabilities )$ 600,402.32

 

 

 

Summarize Your Income and Expenses

4. Schedule I Your income (Official Form 4061)
Copy your combined monthly income from line 12 Of SCHEME fa. ceccssesssetssssscssestersteseecessancescsscssseceenesnnessatenseseas $ . 7,331.71

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 226 Of SCHEGUE Loicccccescescescssssesssessessessecsssarestesceneessssatssssesssvsssaees $ 6,901.82

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
D Ne. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

mM Yes
7. What kind of debt do you have?

m@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Oificial Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy
Debtor1 Susan E. Swoope Case number (if known)

 

 

8 From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
1224-4 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14, $ 9,261.88

 

9. Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F:

 

; / ; / _, Total claim
From Part 4 on Schedule E/F, copy the following: _.
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
8c. Claims for death or personal infury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.}) $ 0.00
Ge. Obligations arising out of a separation agreement or divorce that you did not report as.
priority claims. (Copy line 6g.) $ ee 0.00
$f. Debts to pension or profit-sharing plans, and other similar debts. {Copy line 6h.) +h 0.00
=
|
9g. Total. Add lines 9a through 9f. $ 0.00 |
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
URGE CoRC Cukor nc huek lace

 

 

 

Debtor 1 Susan E. Swoope
First Name Middle Name Last Name :
| Debtor 2
|

| (Spouse, if filing} First Nama Middle Name Last Name

 

| United States Bankruptcy Court forthe: DISTRICT OF NEW JERSEY

| Case number | 0 Chack if this is an
| | amended filing

Official Form 106A/B
Schedule A/B: Property 12115

 

In each category, separately list and describe items. List an asset only once. If.an asset fits in more than one category, list the asset in the category where you
think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known),
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
z Yes. Where is the property?

1.1 What is the property? Check all that apply

10 Dennis Place [1 Single-family home De not deduct secured claims or exemptions. Put
Street address, if available, or other description the amount of any secured claims on Schedule D:

 

 

 

C] Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(CI Manufactured or mobile home
Current value of the Current value of the
West Long Branch NJ 07764-0000 [0 Land entire property? portion you own?
Clty Slate ZIP Code [1 Investment property $533,750.00 —--_- $266,875.00
Time:
5 share Describe the nature of your ownership interest
Other (such as fee simple, tenancy by the entireties, or
Who has an interest In the property? Check one a life estate), if known.
C1 paebtor 1 only
Monmouth C1 Debtor 2 only
County O babtor 1 and Debtor 2 only
o Check if this is community property
Hi Atleast one of the debtors and another {seo instructions)

Other information you wish te add about this item, such as local
property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for |

pages you have attached for Part 1. Write that number here. wees . seteneeee =>} $266,875.00
a ~_t

 

 

Describe Your Vehicles
Do you own, tease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Execufory Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
BNo
CF] Yes
Official Form 106A/B Schedule A/B: Property page 1

Software Copyrighl (c) 1996-2019 Best Case, LLO - www.bestcase.com Best Case Bankruptcy
Debter 1 Susan E. Swoope Case number (if known}

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Mi No
Cl Yes

6 Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for
‘pages you have attached for Part 2. Write that number here... sete vnete $0.00

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following Items? Current value of the
portion you own?
Do not deduct secured
we Lee fe wren wees amin ans are cinaaennas a a a neon acces = ome ain OF @Ke@MnppHONS.
6. Household goods and furnishings
Examples: Major appliances, furniture, tinens, china, kitchenware
ONo

ME Yes. Describe.....

 

 

 

| Misc (1900) $1,900.00

 

 

7. Electronics
Examples. Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

ONo
WB Yes. Describe...

 

- Misc (1000) __ $1,000.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections:
other collections, memorabilia, collectibles

No
O Yes. Describe.....
9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments
O1 No

M@ Yes. Describe...

 

 

' Misc (250) : ______—«$250.00°

 

10, Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
Cl Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, feather coats, designer wear, shoes, accessories

O1 No
Mi Yes. Describe...

 

 

 

‘Clothing (1000) ) | $1,000.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

CO No

Mi Yes. Describe.....
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com Best Case Bankruptcy
Debtor 1 Susan E. Swoope Case number (if known) —

 

 

| Misc (1500) $1,500.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

ENo
CO Yes. Describe.....

14, Any other personal and household items you did not already list, including any health aids you did not list
No

0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Were... ccscssssseesessseeecnetseecseereeeseneneaunerveeeinieas

 

|
$5,650.00 |

Gay Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition

Hino

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

O No
MM Yes. Institution name:
17.1. TD Bank Checking Account #: 3710 $1275.95 © 7 $0.00

 

17.2, _TD Bank Business Checking Account#: 3507 $219.75

 

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Bo

DD ¥e@S....ceccccccers Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

no

C1 Yes. Give specific information about them...
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiabie instruments are those you cannot transfer to someone by signing or delivering them.

i No
D1 Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans

No

0 Yes. List each account separately.
Type of account: Institution name:

Official Form 106A/B Schedule A/B: Property page 3
Sofware Copyright (¢) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1 Susan E. Swoope Case number (if known)

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MI No
CTY 6S. co cccecsseeseeeses Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

No
O Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ASLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b), and 529(b)(1).
BNo
OD Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

25. Trusts, equitable or future interests in property (other than anything fisted in line 1), and rights or powers exercisable for your benefit
Bno
0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

ENo
C1] Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MB no
C] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

28, Tax refunds owed to you
HNo
U1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settiement

BNo
Cl Yes. Give specific information...

30. Other anounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else
HNo
Ci Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renier's insurance

BNo

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
CO No

Ml Yes. Give specific information.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptey
Debior1 Susan E. Swoope Case number {if known)

 

 

| Father's Estate
unknown at this time | $0.00

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, Insurance claims, or rights to sue

HNo
OO Yes, Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HNo
1 Yes. Describe each claim.........

35. Any financial assets you did not already list
Hino

CO Yes. Give specific information..

——
36. Add the dollar value of afl of your entries from Part 4, including any entries for pages you have attached |
for Part 4. Write that number here . . va $219.75

 

 

 

Em Describe Any Business-Related Property You Own or Have an Interest In, List any real estate in Part 1.

37, Do you own or have any legal or equitable interest in any business-related property?
Wl No. Go to Part 6.
TC Yes. Go to tine 38.

Biugsa Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46, Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
ME No. Go to Part 7.
D1) ves. Go to line 47,

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MNo
OQ Yes. Give specific information.........

54. Add the dollar value of alt of your entries from Part 7. Write that number here ow... ene : $0.00

List the Totals of Each Part of f this Form

 

 

 

55. Part 1: Total real estate, line 2 wn tan . : teseenesenes ws $266,875.00

56. Part2:Totalvehicles,tine5 00 $0.00

57. Part 3: Total personal and household items, line 15 $5,650.00

68. Part 4: Total financial assets, line 36 _ $219.75

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 __ $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $5,869.75 | Copy personal property total _ $5,869.75

63. Total of all property on Schedule A/B. Add line 55 + line 62 | $272,744.75
Official Farm 106A/B Schedule A/B: Property page 5

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 
 

CRU tu CURR Cm gece

 

 

| Debtor 1 Susan E. Swoope

' First Name Middte Name Last Nama
| Debtor 2

;: (Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © DISTRICT OF NEW JERSEY

 

Case number
(if krown) £ Check if this is an
amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
11 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b){3)
IH You are claiming federal exemptions. 11 U.S.C. § 522(b\2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the  =Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A‘B
10 Dennis Place West Long Branch, $266,875.00 $0.00 11: U.S.C. § 522(d)(1)
NJ 07764 Monmouth County aS —
Line from Schedule A/B: 1.1 O 100% of fair market value, up to

any applicable statutory limit

 

Line from Schedule A/B: 6.1 rs as

CO 100% of fair market value, up to
any applicable statutory limit

 

Misc (1000) $1,000.00 a $1,000.00 41 U.S.C. § 522(d)(3)
Line from Schedule A/B: 7.1 nee _ Oo
O 100% of fair market value, up to
any applicable statutory limit

 

Misc (250) $250.00 ml $250.00 11 U.S.C. § 522(d){5)
Line from Sehedule A/B: 9.1 Oo a
[1 100% of fair market value, up to
any applicable statutory limit

 

Clothing (1000) $1 ,000.00 i $1,000.00 11 U.S.C. § 522(d)(3)
Line fram Schedule A/B: 11.1 a

O 100% of fair market value, up to
any applicable statutory limit

 

 

 

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com Best Case Bankrupicy
Debtor1 Susan E. Swoope Case number (if known}

 

Brief description of the property and Ilne on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check anly one box for each exemption.

Schedule 4/8

Line from Schedule A/B8: 12.1
1] 100% of fair market value, up to
any applicable statutcry limit

 

 

TD Bank Checking Account #: 3710 $0.00 $384.93 11 U.S.C. § 522(d)(5)
-$1275.95 — -——S_TT1——
Line from Schedule A/B: 17.1 O 100% of fair market value, up to

any applicable statutory limit
TD Bank Business Checking $219.75 Wi $219.75  11U.5.C. § 522(d)(5)
Account#: 3507 , aT TT
Line from Schedule A/B: 17.2 C1 100% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

@ No
[] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruploy
 
 

Terence canes

Susan E. Swoope

 

 

 

Debtor 1
First Name Middle Name Last Name !
‘Debtor 2
First Name Middie Name Last Name

{Spouse if, filing)

| United States Bankruptcy Court forthe: DISTRICT OF NEW JERSEY

 

|
! Case number
i (iF known)

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

OO Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report an this form.

Yes. Fill in alt of the information below.
List All Secured Claims

 

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column A Column 6 Column Cc
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims In alphabetical order according to the creditor's name. Bo not deduct the that supports this - portion
value of collateral. clalm If any
4
jo 4 | Rushmore Loan
:“"'_ | Management Services Describe the property that secures the claim: $596,423.00 $533,750.00 $62,673.00

 

 

Creditor's Name :10 Dennis Place West Long Branch, |

‘NJ07764 Monmouth County

L |
As of the date you file, the claim is: Chack all that
apply.

Oo Contingent

1 Unliquidated

O pisputea

Nature of lien. Check all that apply.

 

P.O. Box 55004
Irvine, CA 92619

 

 

 

Number, Street, City, State & Zip Code

Who owes the debt? Check one.
O Debtor 4 only

Ci Debtor 2 only

C1 Debtor 1 and Debtor 2 only

car loan}

Oj Statutory lien (such as tax len, mechanic's lien}

Gan agreement you made (such as mortgage or secured

a At least one of the debtors and another

C1 Check if this ciaim relates to a
community debt

Date debt was incurred

Oo Judgment ilen from a lawsuit

I other (including a right to offset) Mortgage

 

Last 4 digits of account number

(2725

 

Add the dollar value of your entries in Column A on this page. Write that number here:

If this Is the last page of your form, add the dollar value fotais from all pages.
Write that number here;

$596,423.00 ;

|___ $596,423.00 |

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the coilection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons te be notified for any

debts In Part 1, do not fill out or submit this page.

O

 

Name, Number, Street, City, State & Zip Code
Frenkel Lambert

80 Main Street

4th Floor

Suite 460

West Orange, NJ 07052

On which line in Part 1 did you enter the creditor? _ 2.1

Last 4 digits of account number |

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property
Software Copyright (c} 1996-2019 Bast Case, LLC - www. bestcase.com

page 1 of 1
Best Case Bankruptcy
 

Fill in this information'to identify your case:

 

 

| :
| Debtor 1 Susan E. Swoope
| First Name Middle Name Last Name '
| Debtor 2

(Spouse if, filing} First Nama Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEW JERSEY

 

Case number
(if known) : C1 Check if this is an
| amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRICRITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number {If known).

usb List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
[1 No. Go to Part 2.

a Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each clalm. For each claim listed,
identify what type of claim it Is. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one credifor holds a particular claim, list the other creditors in Part 3.

 

 

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet,}

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
i241 | Internal Revenue Service Last 4 digits of account number Unknown $0.00 $0.00
Priority Creditors Name 7
P.O. Box 7346 When was the debt incurred?
Philadelphia, PA 19101
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. D) contingent
H bebtor 1 only Oo Unliquidated
C1 Debtor 2 only Oo Disputed
TD Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
F1 at least one of the debtors and another [1] Domestic support obligations
[] check if this claim is for a community debt Taxes and certain other debts you owe the government
Is the claim subject to offset? D1 claims for death or personal injury while you were intoxicated
BNo D1 other. Specify
O ves
Official Form 106 E/F Schedule E/F: Creditors Whe Have Unsecured Claims Page 1 of 3

Software Copyight (c} 1996-2019 Best Case, LLC - www.bestcase.com 48048 Best Case Bankruptcy
Debtor 1 Susan E. Swoope Case number (if known)

 

 

 

 

r
2.2 | NJ Division of Taxation Last 4 digits of account number Unknown $0.00 $0,00
Priority Creditor's Name
Bankruptcy Section When was the debt incurred?

P.O, Box 245
Trenton, NJ 08695

 

 

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. E] contingent
B® Debtor 1 only CO Untiquidated
O pebtor 2 only Co Disputed
CD Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:
CZ Atleast one of the debtors and another (1 Domestic support obligations
C1 Check if this claim is for a community debt MB Taxes and certain other debts you owe the government
Is the claim subject to offset? C] claims for death or personal Injury while you were intoxicated
wi No EC] other, Specify
O ves

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
OO no. You have nothing to report In this part. Submit this form to the court with your other schedules.
a Yes.

4, List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list clalms already Included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

Part 2.
Total claim
[41 - Jeffrey H. Gerstenblatt _ _____ Last 4 digits of account number _ $3,979.32

Nonpriority Creditor's Name ” .
1072 Madison Avenue When was the debt incurred?

_Lakewood, NJ 08701

Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply

Who incurred the debt? Check one.

Debtor 4 only oO Contingent

CO] Debtor 2 only Oo Untiquidated

C1 Debtor 1 and Debtor 2 only O Disputed

OC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

CO Check if this claim is for a community C1 student loans

debt 1 Obligations arising out of a separation agreement or divorce that you did not

Is the claim subject fo offset? report as priority claims

Bino O Debts to pension or profit-sharing plans, and other similar debts

Campi & Morrison Orthodenics
2 Yes B other. Specify Judgment

 

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe ta someone else, IIst the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Campi and Morrison Orthodontics Line 4.1 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims
49 Branch Ave

a Part 2: Creditors with Nonpriority Unsecured Claims
Red Bank, NJ 07704 pray

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6, Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 3
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Susan E. Swoope

Total
claims
from Part 1

Total
claims
“from Part 2 ~

Official Form 106 E/F

6a,

6b.
6c.
6d.

6e.

6f.

69.
Gh.

Gi.

Bj.

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were Intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i,

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

6a.

6b.
6c.
6d.

be.

GF.

aj.

Case number (if known)

 

 

 

 

Total Claim
$ 0.00
$ 9.00
$ 0.00
$ 0.00
8 0.00. |
Total Claim ,
$ 0.00
$ 0.00
$ 0.00
$ 3,979.32
3,979.32

 

 

Page 3 of 3
Best Case Bankrupicy
 

BEL aa) inf mation to identify Wear ae

Debtor 1 Susan E. Swoope

 

 

First Name Middle Name Last Name
| Debtor 2
(Spouse if, fillng) First Name Middle Name Last Name

 

! United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY

| Case number
if known) , O1 Check if this is an
I amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if Known).

1. Do you have any executory contracts or unexpired leases?
WM No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C1 Yes. Fill in al! of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 AJB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, Clty, State and ZIP Code
2.1
Name
‘Number “Street
_... alty State ZIP Code _
2.2
Name
Number Street
City State ____ZiP Code _
2.3
Name
Number Street
_ Clty _ State _ ZIP Cade
2.4
Name
Number “Street a
___ lly __State ZIP Code
2.5
Name
Number Street
City State ZIP Code _ _
Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy
 

a Bates RET to:identify your case:

 

' Debtor 4 Susan E. Swoope
|
i Debtor 2

 

| (Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEW JERSEY

 

First Name Middle Name Last Name
|
|

Case number
tif known) : DD Check if this is an

i amended filing

Official Form 106H
Schedule H: Your Codebtors 1215

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page,
fill it out, and number the entries In the boxes on the left. Attach the Additional Page to this page. Gn the top of any Additional Pages, write
your name and case number (if known}, Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

O No
yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No. Go to line 3.
(Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D}, Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1. Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check ail schedules that apply:
3.1 day A. Swoope H Schedule D, line 2.1
ennls Fiace 0 Schedule EF, line
West Long Branch, NJ 07764 OScheduleG —

Rushmore Loan Management Services

 

Official Form 106H Schedule H: Your Codebtors Page 1 of 1
Software Copyright {c} 1996-2019 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy
 

NUM eM ecCTeR eee i

i Debtor 1 Susan E, Swoope

 

| Debtor 2
| (Spouse, if filing)

 

United States Bankruptcy Court forthe: DISTRICT OF NEW JERSEY

 

Case number : Check if this is:
{If known) j; © Anamended filing
|

Oa supplement showing postpetition chapter
13 income as of the following date:

Official Form 106] MM/DDIYYYY
Schedule I: Your Income 1215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment mo - en
information. Debtor 1 ismindiimmectmerinns Debtor 2 or non-filing spouse

 

 

 

 

 

 

Sie SN dsupfigh risk
If you have more than one job, a Employed a Emptoyed
attach a separate page with Employment status O
information about additional CJ Not employed Not employed
employers. : :
ploy Occupation Owner Sheet Metal Mechanic
Include parttime, seasonal, or ,
self-employed work. Employer's name Golden Paws Local 27 Sheet Metal _

 

Occupation may include student Employer's address

or homemaker, if it applies. 10 Dennis Place

West Long Branch, NJ 07764

How tong employed there? _2 years” 28 years _

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

‘For bebtor 2 or °*

‘For Debtor 1 1
shed te seater 2non-filing spouse. :

   

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2, $ ; 0.00 $ ; 8,14 7.67
3. Estimate and list monthly overtime pay. 3. +$ 0.00 4 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 0.00 Ig 8,117.67

LC ese oo

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Debior1 Susan E. Swoope Case number {if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
BOER omens enon-filing Spouse «<a
Copy line 4 here _ - . 4. § 0.00 $ 8,117.67
5, List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions Sa. § 0.00 $ 1,930.17
5b. Mandatory contributions for retirement plans 5b. § 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 § 0.00
Sd. Required repayments of retirement fund joans Sd. § 0.00 $ 0.00
5e. Insurance 5e. $ 0.00 6S 0.00
5f. Domestic support obligations 7) 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Sh.t $ 0.00 + $ 0.00
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+-5g+5h. 6. § 0.00 «=$ 1,930.17
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. §$ 0.00 § 6,187.50
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. § 426.21 $ 0.00
8b. Interest and dividends 8b. §$ 0.00 ¢ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. &, §$ 0.00 $ 0.00
8d. Unemployment compensation 8d. § 0.00 §$ 0.00
8e. Social Security Be. $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive a —
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8. 6 § 0.00 § 0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0,00
8h. Other monthly income. Specify: 2049 Tax Refund Bh.+ §$ 718.00 + $ 0.00—
9. Add all other income. Add lines 8at8b+8c+8d+8e+8f+8g+8h. 9. |$ 1,144.21 $ 0.00)
I : it :
10. Calculate monthly income. Add line 7 + line 9. 10. 1$ 1,144.21 i+ $ 6,187.50 = 7,331.71 :
Add the entries In tine 10 for Debtor 1 and Debtor 2 or nor-filing spouse. | it 7

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your raommates, and
other friends or relatives.
De not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +5 6.00

42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Dafa, if it |

applies 12, S 7,331.71
Combined

monthiy income
13. Do you expect an increase or decrease within the year after you file this form?
oO No.
|| Yes. Explain: | Increase:
_Anticipated increase due to payoff of merchant loan. Ended in June 2019.

 

 

Official Form 106% Schedule I: Your Income page 2
  

Fill in this information to.identify your Gase: *

 

 

 

‘Debtor 1 Susan E. Swoope Cheek if this is:

OF An amended filing

Debtor 2 1 Asupplement showing postpetition chapter

; (Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY MM/DD/YYYY

 

Case number ;
(if known} }

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number {if known). Answer every question.

 

 

 

a Describe Your Household
1. Is this a joint case?

8 No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

Ono
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [] No

 

    

 

 

 

 

Do net list Debter 1 and Bl Yes Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. “each dependent............. Debtor 1 or Debtor 2 age live with you?
Do not state the
dependents names. Son 16 B ves
O No
Daughter 18 ves
OO No
— Yes
CF No
CO Yes
3. Do your expenses include MNo

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

  
  

 

Include expenses paid for with non-cash government assistance if you know :
the value of such assistance and have included it on Schedule i: Your Income Eels rgeieng atelineis SE Med Satnston ers tanegoc tod
(Official Form 1061.) Your expenses

 
 

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

payments and any rent for the ground or lot. 4. § _ 3,620.82,

If not included in line 4:

4a, Real estate taxes 4a, § 0.00

4b. Property, homeowner's, or renter’s insurance 4b. §$ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 100.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. § 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Debtor1 Susan E. Swoope

6.

16.

17.

18.
19,

20.

21.
22.

23.

24,

Official Form 106J

 

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

Case number (if known)

 

 

 

Food and housekeeping supplies
Childeare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
. Charitable contributions and religious donations

Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance

15b. Heaith insurance

15¢c. Vehicle insurance
15d. Other insurance. Specify:

 

 

 

 

 

 

 

 

 

 

 

 

Taxes. Do not include faxes deducted from your pay or included in lines 4 or 20.

Specify:

 

 

Installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c, Other. Specify:

 

 

 

 

17d. Other. Specify:

 

 

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106l).
Other payments you make to support others who do not live with you.

Specify:

 

 

 

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e, Homeowner's association or condominium dues
Other: Specify:

 

 

 

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The resuitis your monthly expenses.

Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

 

 

 

 

6a. $ 300.00
6b. $ 150.00
6c. $ 550.00
éd. §$ 0.00
7. $ 4,000.00
8.4 100.00
9. $ 100.00
10. $ 100.00
11. $ 75.00
12. $ 125.00
13. $ 50.00
14, $. 0.00
15a. $ 0.00
15b. $ 0.00
15¢c. §$ 0,00
15d. $ 0.00
16. $ 0.00
17a. $ 0.00
17b. $ 0.00
7c. $ 0.00
17d. $ 0.00
18. $ 0.00
$ 0.00
19.
20a. §$ 0.00
20b. $ 0.00
20c. §$ 0.00
20d. $ 0.00
20e. $ 0.00—
21. +$ 0.00,
| § 6,270.82
8 ; 631.00 |
| § 6,901.82
23a. § 7,331.71
23b. -$ 6,901.82
230. $ 429.89

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

Hi No.

 

DO Yes. : Explain here:

 

Schedule J: Your Expenses

page 2
Debtor? Susan E. Swoope Case number (if known}

 

 

MGM eB olniel Clin eee nae ueltimec eta

|
; Debtor 1 Susan E. Swoope Check if this is:
| C] Anamended filing

O Asupplement showing postpetition chapter 13.
expenses as of the following date:

Debtor 2
(Spouse, If filing)

 

|
: United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY
: |
| |
: Case number
: {If known) |
: i

MM /DD/YYYY

 

 

B Non-Filing Spouse

 

Official! Form 106J-2
Schedule J-2: Your Expenses for Separate Household of Debtor 2 125

Use this form for Debtor 2's separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. if Debtor 7 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this
form only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more
Space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Your Household

 

 

1. Do you and Debtor 1 maintain separate households?
oO No, Do not complete this form.

| Yes

2. Do you have dependents? O No
Do not list Debtor 1 but Byes
list all other .
dependents of Debtor 2

regardless of whether

listed as a dependent

of Debtor 1 on Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Schedule J. each dependent...........08 Debtor 2 age li ith ?

 

 

Do not state the
dependents names.

Son 16 _ MYes
O No
Daughter _ 18 M Yes

O No
Cl Yes

0 No
LC] Yes

 

 

3. Do your expenses include BNo
expenses of people other than O
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

 

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed.

Include expenses paid for with non-cash government assistance if you know the value
of such assistance and have included it on Schedule I: Your income (Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage

 

payments and any rent for the ground or lot. 4. $ 0.00
i not incfuded in line 4:

4a, Real estate taxes 4a. $ Ce 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ _ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. §$ 0.00

Official Form 106J Schedule J: Your Expenses : page 3
Debtor1 Susan E. Swoope

CON

11.
12.

13.
14.
15.

16.

17,

18.

19.

20.

21.
22,

23.
24.

Official Form 106J

 

4d. Homeowner's association or condominium dues
Additional mortgage payments for your residence, such as home equity loans

Utilities:

6a. —_ Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

Food and housekeeping supplies

Childcare and children’s education costs

Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.

Bo not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20,

15a. Life insurance 1
15b. Health insurance 4
15c. Vehicle insurance 1
14d. Other insurance. Specify: 1
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify:

Installment or lease payments:

17a. Car payments for Vehicte 1 1

17b. Car payments for Vehicle 2 1
17c. Other. Specify: 1

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule /, Your Income (Official Form 1061).
Other payments you make to support others who do not live with you.

Specify:

 

 

 

 

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

4d.
5.

6a.
6b.
6c.
6d.
7.
8.
9.
10.
11,

12.
13.
14.

Sa.
5b.
5c.
5d.

16.

7a.
7b.
7c.

18.

19

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.

Other: Specify:

 

Your monthly expenses. Add lines 5 through 21.
The result is the monthly expenses of Debtor 2. Capy the result to line 22b of Schedule J ta
calculate the total expenses for Debtor 1 and Debtor 2.

Line not used on this form.

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to Increase or decrease because of a

modification to the terms of your mortgage?

Mi No.

Case number (if known)

Fn oF ror oro oH

wre efepe aad Pew

0.00

 

0.00

0.00

 

0.00
0.00

 

0.00

 

0.00
0.00
60.00

 

0.00
0.00

100.00

 

0.00

 

0.00

 

0.00

 

0.00

 

175.00

 

0.00
0.00

 

356.00
0.00
0.00

0.00

 

0.00.

0.00

 

0.00

 

0.00.
0.00

 

0.00

 

0.00

 

 

631.00

 

 

 

O ves. [Explainhere:

 

Schedule J: Your Expenses

page 4
   
 

COT rea ae CRT cua Cel ae ee

 

 

| Debtor 4 Susan E. Swoope

First Name Middia Name Last Name |
! |
‘ Debtor 2
_ (Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Courtfor the: DISTRICT OF NEW JERSEY

 

I
|
‘Case number |
_ (if known) |

OO Check if this is an
i i amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12415

 

If two married people are filing together, both are equaily responsibie for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3574.

po Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

 

 
   
 

mm No
QO] Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)
Under pen
that they a

ty/ot sci) that | have read the summary and schedules filed with this dectaration and

rue and correct
pl x

 

 

 

 

x
Sisan E.Swoope ” Signature of Debtor 2
Signature of Debtor 4
Date July 3, 2019 ; Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright {c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Bani Tae Mert identify your case:

 

 

j Debtor 1 Susan E. Swoope |
' First Name Middle Name Last Name :
| Debtor 2

(Spouse If, filing) First Name Middle Name Last Name

 

|
i United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY

| Case number
| (if known) [EJ Check if this is an
1

| amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4119

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
nurnber (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

 

 

1. Whatis your current marital status?

MH Married
1] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M@ No
C1 Yes. List all of the places you lived in the last 3 years. De not include where yau live now.
Debtor 71 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or fegal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.}

M No
C] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1,

BH No
O Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check ail that apply. (before deductions and Check all that apply. (before deductions
exclusions} and exclusions}
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankrupicy
Debtor1 Susan E. Swoope Case number (if knows)

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; maney collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

 

 

Mi No
O Yes. Fill in the detaits.
“Débtor T*~ eS OE ‘Debtor 2"
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
Bike cee cect ec eneeneeeee eve oe teen nants see cumeaeatenae ~exclusions) A oe ‘ seen gece mee ciens een nnemin gaagp ai pA >

 

m List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

O No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primartly for a personal, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
O No. Goto line 7.

O Yes List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

E No.  Gotoline 7.

[ Yes — List below each creditor fo whom you paid a total of $600 or more and the total amount you paid that creditor. Do net
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners, partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a scle proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.
H No
FE Yes. List all payments to an insider.
Insiders Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

Hi No
C] Yes. List all payments to an Insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor’ Susan E. Swoope Case number (if known}

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes,

Wo
@  Yos. Fill in the details.

 

 

 

Case title Nature of the case Court or agency Status of the case
-Case. number. oo : . . , stennyet . . eats
Campi & Morris v. Swoope Civil Monmouth County Special Cl Pending
DJ-210809-18 Civil Part [1 On appeal
P.O. Box 1270 Concluded
Freehold, NJ 07728
Judgment
Shrewsbury Pediatric v. Swoope Civil Monmouth County Special B Pending
Civil Part Oona
ppeal
P.O. Box 1270 O Concluded
Freehold, NJ07728
MTGLQ Investors L.P. v. Swoope Foreclosure Monmouth County Sheriff's H Pending
F-15353-16 Office Oo
2500 Kozloski Road qo anes
Freehold, NJ 07728

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

11.

12.

13

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Check all that apply and fill in the details below.

HM No. Go to line 11.
O Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

HM No
Ol Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was
taken

Amount

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

HZ No
O Yes

List Certain Gifts and Contributions

. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MH No
CO Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

page 3

Software Copyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor! Susan E, Swoope Case number (if known}

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
a No I

O Yes. Fill In the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed
more than $600

Charity's Name

Address (Number, Street, City, State and ZIP Code)

List Certain Losses

Dates you Value
contributed

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?

M No

O Yes. Fill In the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Incude the amount that insurance has paid. List pending '°8S lost

insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
Mi Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment

Address transferred or transfer was
Email or website address made

Person Who Made the Payment, if Not You

Veitengruber Law LLC Attorney Fees $500.00
1720 Route 34

Suite 10

Wall, NJ 07727

Gveitengruberesq@gmail.com

Amount of
payment

 

Abacus Credit Counseling Credit Counseling Course $25.00
17337 Ventura Boulevard

Suite 226
Encino, CA 91316

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

M No
O ‘Yes. Fill in the details.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred oF transfer was payment
made
Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c} 1996-2619 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Debtor1 Susan E. Swoope Case number (i known)

 

 

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property}. Do not
include gifts and transfers that you have already listed on this statement.

M No

O Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you vsueetromncene “note seca none ~ cette sere nee raenthennmnigtniar snare i nen sen

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset_profection devices.)

H No
O Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

@ No

O Yes. Fill in the details.

Name of Financial Institution and Last 4 diglts of Type of account or Date account was Last balance
Address (Number, Strest, City, State and ZIP account number instrument closed, sold, before closing or
Code} moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M@ No

O Yes. Fill in the details.

Name of Financial Institution Whe else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and Z/P Code} Address (Number, Street, City, have it?

State and ZIP Gode)

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
C] Yes. Fill in the details,
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Coda) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

H No

CI Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Coda)

Tawi Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

MW Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form f07 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Susan FE. Swoope Case number (i known)

 

 

toxic substances, wastes, cr material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Hi Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially jiable under or in violation of an environmental law?

 

HE No
C1 Yes. Fitt in the details.
Name of site “Oe “GS vernmental unit” ” “Environmental law, if you ~~" “Data of notice ~~
Address (Number, Streat, City, State and ZIP Code) Address (Number, Streot, City, State and know it
ZIP Gade}

25. Have you notified any governmental unit of any release of hazardous material?

Mi No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code} Address (Number, Street, Clty, State and know it

ZIP Code}

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No
O Yes. Fill in the details,
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Gode)

usb Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(1 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
@ A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
DF An officer, director, or managing executive of a corporation
J An owner of at least 5% of the voting or equity securities of a corporation
CO No. None of the above applies. Go to Part 12,

M Yes. Check all that apply above and fiil in the details below for each business.

 

Business Name Describe the nature of the business Employer Identification number
Address Do not Include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper
Dates business existed
Golden Paws Boutique LLC Groomer EIN:
269 East Main Street
Oceanport, NJ 07757 From-To 2017-Present
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy
Debtor1 Susan E. Swoope Case number (if known

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

M@ wo

EF sYes. Fill in the details below.

Name Date Issued
Address
(Number, Street, City, State and ZIP Gade)

De Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and}correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankfuptcy case can regult in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

 

 

Susan E. Swoope Signature of Debtor 2
Signature of Debtor 1

Date July 3, 2019 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
Mi No

0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

no

C2 Yes. Name of Person . Attach the Sankrupicy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
Officlal Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

el) ce cane lion te ea eto

eee cnn Tacit at:

| According to the calculations required by this

 

 

; Debtor 1 Susan E. Swoope Statement:
. | !
Debtor 2 : |W 4. Disposable income is not determined under |

Case number
(if known}

(Spouse, if filing) i i

United States Bankruptcy Court forthe: District of New Jersey -o

11 U.S.C. § 1325(b\(3).

 

U.S.C. § 1325(b)(3).

 
   

2. Disposable income is determined under 11

 

 

3. The commitment period is 3 years.

FE] 4. The commitment period is 5 years.

 

C1 Check if this is an amended filing

Official Form 122C-1

 

Chapter 13 Statement of Your Current Monthly Income

and Calculation of Commitment Period

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any

additional pages, write your name and case number (if known).

Calculate Your Average Monthly Income

 

What is your marital and filing status? Check one only.
1 Not married. Fill out Column A, lines 2-11.

i Married. Fill out both Columns A and B, lines 2-11.

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §

101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during

the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any Income amount more than once. For example, if both
spouses own the same rental property, put the Income fram that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

Cofumn A Column B
Debtor 1 Debtor 2 or
nor-filing spouse

. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

payroll deductions). $ 0.00 $ 8,117.67
Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 § 0.00

 

All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Do not include payments from a spouse. Do not include payments

 

 
  

  

 

 

you listed on line 3. 0.00 §¢ 0.00
; §. Net income from operating a business, :
profession, or farm rr
Gross receipts (before all deductions} _. 323.28
Ordinary and necessary operating expenses $ ae 4,097.07
Net monthly income from a business, Copy
profession, or farm $ _ 426.21 hare -> $ 426 21 § ___ 9.00 |
6. Net income from rental and other real property ‘Debtor : :
Gross receipts (before ail deductions) $ ee |
: Ordinary and necessary operating expenses “$ 0.00
| Net monthly income from rental or other real property $ 9.00 Copy here -> $ 000 $ 0.000 |
Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com

Best Case Bankruptcy
Debtor1 Susan E. Swoope Case number (if known}

7.
8.

10.

- 41.

ors Determine How to Measure Your Deductions from Income

42.
13.

* 44,

15.

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
came oniling spouse —
Interest, dividends, and royalties $ 0.00 $ 0.00
Unemployment compensation $ 0.00 $ 0.00
Do not enter the amount If you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:
Foryou __ - $ 0.00
For your spouse . $ 0.00
Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. 0.00 $ 0.00
Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below.
Tax refund 2019 $ 718.00 $ 0.00
$ 0.00 $ 0.00
Total amounts from separate pages, if any. + § 0.00 § 0.00
Calculate your total average monthly income. Add lines 2 through 10 for | ‘a | _
each column, Then add the total for Column A to the total for Column B. = ||$__—1,144.21 | "$8 8417.67 ("$9,261.88

 

Copy your total average monthiyincome fromline 14.00 on

Calculate the marital adjustment. Check one:
O You are not married, Fill in 0 below.
CO) You are married and your spouse is filing with you. Fill in 0 below.

M You are married and your spouse is not filing with you.

Total average
monthly income

$ 9,261.88

Fill in the amount of the income listed in line 11, Column B, that was NCT regularly paid for the household expenses of you or your
dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional

adjustments on a separate page.
If this adjustment dees nat apply, enter 0 below.

 

 

 

Your current monthly income. Subtract line 13 from line 12.

Calculate your current monthly income for the year. Follow these steps:

15a. Copyline 14here=>

Copy here=>

 

Multiply line 15a by 12 (the number of months in a year).

16b. The result is your current monthly income for the year for this part of th@ fOr. wo... ces ecceeeeeeceseeseeceseees

 

- 0.00
$9,261.88
$9,261.88

|
x12
| |
$114,142.56 |

 

 

Official Form 122C-1

Software Copyright (c) 1996-2019 Best Case, LLC - www, bestcase.com

Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period

—e

page 2
Best Case Bankruptcy
Debior1 Susan E. Swoope Case number (i known)

 

 

| 16. Calculate the median family income that applies to you. Follow these steps:

| 16a. Fill in the state in which you live. NJ
!

16b. Fill in the number of people in your household. 4

16c. Fill in the median family income for your state and size ofhousehold. _. g 125,465.00

To find a list of applicable median income amounts, go ontine using the link specified in the separate —
instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

17a. . Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under |
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Cafculation of Your Disposable Income (Official Form 122-2),

: 17b. [Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
| 4325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy:
i your current monthly income from line 14 above.

Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 

18. Copy your total average monthly income from line 11 . — ee $ 9,261.88

 

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
contend that calculating the commitment period under 11 U.S.C. § 1325(b\(4) allows you to deduct part of your
spouse's Income, copy the amount from line 13,

19a. If the marital adjustment does not apply, fill in 0 on line 19a. -§ 0.00

 

19b. Subtract line 19a from line 18. $ 9,261.88 | |
|

 

‘20. Calculate your current monthiy income for the year. Follow these steps:

 

Multiply by 12 (the number of months in a year). x 12
|
20b. The result is your currant monthly income for the year for this part of the form $61 11,1 42.56
|

 

21. How do the lines compare?

@ Line 20b is less than line 20c. Uniess otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment

20c. Copy the median family income for your state and size of household from line 16¢ $ 125,465.00
|
period is 3 years. Go to Part 4.

; 1] Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check bex 4, The
| commitment period is 5 years. Go to Part 4. |

 

 
 
 

   
 

By signing heré, Mnder penalty of perju eclare that the information on this statement and in any attachments is true and correct.

Susan E. Swoope yey
Signature of Debter 1

Date July 3, 2049

MM/DD /YYYY |
If you checked 17a, do NOT fill out or fila Form 1220-2.

If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above. |

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

UNITED STATES BANKRUPTCY COURT !
DISTRICT OF NEW JERSEY

: Caption in Compliance with D.N.J. LBR 9004-1(b)
George E. Veitengruber, Ill, Esq. 15532002

1720 Route 34

Suite 10

Wall, NJ 07727

(732) 695-3303

Gveitengruberesq@gmail.com

 

 

‘In Re:

 

Susan E, Swoope , Case No.:

Chapter: 13

 

Judge:

 

DISCLOSURE OF CHAPTER 13 DEBTOR’S ATTORNEY COMPENSATION

1, Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that I am the attorney for
the debtor(s) and that compensation was paid to me within one year before the filed date of the petition, or
agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in connection
with this bankruptcy case is as follows:

¥) Under D.N.J. LBR 2016-5(b), I have agreed to accept for all legal services required to confirm a plan, subject

to the exclusions listed below, including administrative services that may occur postconfirmation, a flat fee in the
amount of $ 4,750.00. I understand that I must demonstrate that additional services were unforeseeable at the
time of the filing of this disclosure if I seek additional compensation and reimbursement of necessary expenses.

Legal services on behalf of the debtor in connection with the following are not included in the flat fee:
Representation of the debtor in:

® adversary proceedings,

e loss mitigation/loan modification efforts,

© post-confirmation filings and matters brought before the Court.
Ihave received: $500.00

The balance due is: $ 4,250.00

The balance '¥] will} will not be paid through the plan.
| Under D.N.J. LBR 2016-5(c), I have agreed to accept for legal services provided on behalf of the debtor in this
case, an hourly fee of $ . The hourly fee charged by other members of my firm that may provide services to

this client range from $ to$ . understand that I must receive the Court’s approval of any fees or
expenses to be paid to me in this case post petition pursuant to D.N.J, LBR 2016-1.

I have received: $
2. The source of the funds paid to me was:
sf] Debtor(s) _. Other (specify below)

Software Copyright (c) 1996-2019 Besi Case, LLC - waww.bestcase,com Best Casa Bankruptey
United States Bankruptcy Court
District of New Jersey

Inre Susan E. Swoope Case No.

 

Debtor(s} Chapter 13

VERIFICATION OF CREDITOR MATRIX

Hitors is true and correct to the best of his/her knowledge.

 
 
 

The above-named Debtor hereby verifies that the attached list of, yj

Date: July 3, 2019

 

A_Ot4 eet
Susan E. Swoope “ ~~
Signature of Debtor

Software Copyright {c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Campi and Morrison Orthodontics
49 Branch Ave
Red Bank, NJ O7701

Frenkel Lambert

80 Main Street

4th Floor

Suite 460

West Orange, NJ 07052

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101

Jay A, Swoope
10 Dennis Place
West Long Branch, NJ 07764

Jeffrey H. Gerstenblatt
1072 Madison Avenue
Lakewood, NJ 08701

NJ Division of Taxation
Bankruptcy Section

P.O. Box 245

Trenton, Nd 08695

Rushmore Loan Management Services
P.O. Box 55004
Irvine, CA 92619
